Per curiam:
Appellant Carl Hayes ("Hayes") appeals his convictions of four counts of robbery in the first degree, section 569.020, and four counts of armed criminal action, section 571.015, following a jury trial in Jackson County Circuit Court. Hayes contends that *166the circuit court erred in denying his motion for judgment of acquittal because there was insufficient evidence upon which the jury could have believed a deadly weapon was used during the commissions of the robberies. For reasons explained more fully in a memorandum provided to the parties, we affirm. Rule 30.25(b).